DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  “cog-like” is objected to, Applicant may wish to delete the “like”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz Pascual (2017/0089324) in view of Stephen (WO 2013/117911) and Biach (3,015,975).

    PNG
    media_image1.png
    217
    389
    media_image1.png
    Greyscale
Sans Pascual meets all of the limitations of claim 1 and its associated method claim 21, an apparatus for tensioning a bolt 8 that joins a first part 1 and a second part 1’, the bolt including a first threaded end LF threaded with a first threaded insert 5 of the first part 1 and a second threaded end RT threaded with a second threaded insert 5, Figs. 3 and 5 of the second part 1’, the bolt having a longitudinal axis Fig. 6A, the apparatus comprising a first wedge 9’ located on a first side of the longitudinal axis of the bolt; a second wedge 9” located on a second side of the longitudinal axis of the bolt Fig. 6A, the first and second wedges being separated by a first distance; and a tensioning tool 10 that is configured to apply a force to at least one of the first and second parts to increase a second distance between the parts Figs. 7A-C, the tensioning tool being configured the application of the force to the at least one  of the first and second [wedges] parts, except for the apparatus being configured to apply force to one of the wedges such that as the first distance between wedges is reduced, a second distance between the first and second parts increases, to cause a decrease in the first distance to move the first and second wedges nearer one another and for the application of force to be based on a measured value of one or both of the first and second distances.
Stephen teaches a fixing and a method using wedge members 140a-c, e.g., 140a upper, 140a lower and clamping members 123 a-c to tension a bolt 117, wherein when the clamping members are actuated by a tensioning tool e.g., a nut runner a 
    PNG
    media_image2.png
    427
    406
    media_image2.png
    Greyscale
distance between wedging members e.g., 140a upper and lower Figs. 6 and 8 decreases a distance between end members H, S increases (tensioning the bolt). It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Sans Pascual with the wedging and tensioning means as taught by Stephen to use the wedge members to tension the bolt such that it provides and maintain a described gap.

    PNG
    media_image3.png
    520
    226
    media_image3.png
    Greyscale
The tool of PA (prior art, Sans Pascual modified by Stephen) meets the claim, except for the application of force to be based on a measured value of one or both of the first and second distances. 
 Biach teaches a bolt tensioning apparatus having a measuring means 81, 82… to measure the elongation of the bolt, i.e., the increased distance between the bolt ends. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with the measuring means as taught by Biach to monitor and determine the actual elongation of the bolt.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanz Pascual in view of Stephen, Biach and Kloren (4,010,669).
Sanz Pascual modified by Stephen and Biach as described above meets all of the limitations of claim 12, except for disclosing a first washer located between the first threaded insert and a first side of each of the first and second wedges, the first washer having an outer facing surface that is spaced a third distance apart from the outer facing surface of the first wedge; a second washer located between the second threaded insert and a second side of each of the first and second wedges. 

    PNG
    media_image4.png
    365
    271
    media_image4.png
    Greyscale
Kloren teaches a bolt tension arrangement utilizing wedge members actuated by a bolt with an optional washer 8 disposed between a threaded insert nut 1 and the wedge 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with the ring/washer as taught by Kloren to enhance the operation and/or as an alternative means of achieving the same results.
Regarding claims 2 and 13, PA (prior art, Sans Pascual modified by Stephen and Biach as applied to claim 1 and Sans Pascual modified by Stephen, Biach and Kloren as applied to claim 12) meets the limitations, i.e., the apparatus according to claims 1 and 12, wherein the tensioning tool is configured to measure one or both of the first and second distances as the force is applied to the at least one of the first and second wedges measuring means, e.g., 82 Biach.
Regarding claims 3 and 14, PA meets the limitations, i.e., the apparatus according to claims 1 and 12, wherein the tensioning tool is configured or at least capable of to tension the bolt in first, second and third sequential phases, the first phase including a non-linear tensioning of the bolt, the second phase including a deformation of the bolt, the third phase including a continued deformation of the bolt until a final tensioning of the bolt is achieved Figs. 7A-7D San Pascual.
Regarding claims 4 and 15, PA meets the limitations, i.e., the apparatus according to claims 1 and 12,  further comprising at least first and second clamping elements 123a-b that are each configured to act on the first and second wedges 140a upper and lower, Figs. 6 and 8 Stephen to cause the first and second wedges to be moved nearer one another to decrease the first distance, the tensioning tool being configured to sequentially act on the first and second clamping elements to cause the force to be applied to the at least one of the first and second wedges i.e., each bolt actuated individually.
Regarding claim 8, PA meets the limitations, i.e., using a driver or spanner 10:10 to acute the elongation, however it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with an electric or hydraulic wrench to turn the clamps for ease of operation.
Regarding claims 9 and 19, PA meets the limitations, i.e., except for the actuation means, i.e., disclosing a piston, since the wedges are pushed towards each other by a screw. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA by using a hydraulic piston, similar to the tool 10 of Sans Pascual, to adjust the wedges well within the knowledge of one of ordinary skill in the art and since doing so would merely amount to simple substitution of one known element for another to obtain predictable results and/or use of known technique to improve similar devices in the same way. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); See also MPEP 2143. Note that the rod of the piston would have to be on the first wedge similar to bolts of Stephen.
Regarding claim 11, PA meets the limitations, i.e., the apparatus according to claim 1, wherein the first distance is measure by a dial indicator 82 that is coupled to the first wedge similar to 74, 75 resting on one side of element to be measured, Biach, the dial indicator having a measuring tip 79 resting on the other end of the element that rests on a surface of the second wedge. 

Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 12 above, and further in view of Fredericksen (7,077,031).
PA (prior art, Sans Pascual modified by Stephen and Biach as applied to claim 1 and Sans Pascual modified by Stephen, Biach and Kloren as applied to claim 12) described above meets all of the limitations of claims 5 and 16, except for a tensioning tool being configured to simultaneously act on the first and second clamping elements to cause the force to be applied to the at least one of the first and second wedges. 

    PNG
    media_image5.png
    274
    303
    media_image5.png
    Greyscale
 Fredericksen teaches multiple lug removal tool that can simultaneously tighten or loosen multiple lug nuts. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with bolt arrangement and the power actuation tool as taught by Fredericksen to simultaneously act on the clamping elements to speed up the process for applications requiring simultaneous auction of the bolts. 
Regarding claims 6 and 17, PA (prior art, Sans Pascual modified by Stephen, Biach and Fredericksen as applied to claim 1 and Sans Pascual modified by Stephen, Biach, Kloren and Fredericksen as applied to claim 12) meets the limitations, except for at least first, second, third and fourth clamping elements. However Stephen discloses the option of having more or less than two bolts. It would have been obvious to one having ordinary skill in the art before the effective date of the invention, to provide four bolts to securely couple the wedges, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 7, 10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Gosling elongation of blots on each end and Hung simultaneous rotation of fasteners are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
October 6, 2022						Primary Examiner, Art Unit 3723